Rafter Vincent Irving v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-185-CR

     RAFTER VINCENT IRVING, III,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 359th District Court
Montgomery County, Texas
Trial Court # 01-12-07724-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Rafter Vincent Irving, III pleaded guilty without the benefit of a plea bargain to aggravated
robbery.  After a presentence investigation and a brief punishment hearing, the court sentenced
him to eight years’ imprisonment.
      Irving’s appellate counsel has filed an Anders brief.  See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493, 498 (1967).  Counsel notified Irving that he had
filed an Anders brief, sent him a copy of the brief and the record, and informed him that he had
the right to file a pro se brief or other response.  See Sowels v. State, 45 S.W.3d 690, 693 (Tex.
App.—Waco 2001, no pet.).  The Clerk of this Court also notified Irving that he could file a brief
or response, but he has not done so.
      Irving’s counsel does not identify “potential sources of error” in his brief.  E.g., Taulung v.
State, 979 S.W.2d 854, 855 (Tex. App.—Waco 1998, no pet.).  Rather, counsel reviews the
propriety of the indictment, the plea proceedings, and the punishment hearing, then concludes that
the appeal presents no issues of arguable merit.
      This Court has conducted an independent review of the record and has reached the same
conclusion.  See Sowels, 45 S.W.3d at 691-92.  The indictment vested the court with jurisdiction. 
The trial court made no adverse rulings on Irving’s pretrial motions.
  The clerk’s record reflects
no “issues which might arguably support an appeal.”  Sowels, 45 S.W.3d at 692 (internal
quotations and citation omitted).
      Accordingly, we affirm the judgment.  Counsel must advise Irving of our decision and of his
right to file a petition for discretionary review.  Sowels, 45 S.W.3d at 694.
 
                                                                   BILL VANCE
                                                                   Justice

Before Justice Vance,
      Justice Gray, and
      Senior Justice Hill (Sitting by Assignment)
Affirmed
Opinion delivered and filed August 27, 2003
Do not publish
[CR25]
Appeals dismissed
Opinion delivered and filed December 10, 2003
Do not publish
[CR25]